Citation Nr: 0728646	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether the severance of service connection for status 
post left total knee replacement was proper.

2.  Whether the severance of service connection for left knee 
scar was proper.



REPRESENTATION

Appellant represented by:	Michael J. Parker, Attorney





INTRODUCTION

The appellant was a fulltime cadet enrolled in the State 
University of New York (SUNY), Reserve Officer Training Corps 
(ROTC) in Fredonia, New York, from August 1980 to June 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that severed service connection 
for status post left total knee replacement and for scar of 
the left knee, both effective from April 1, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal received in January 2006, the 
appellant requested that he be afforded a personal hearing 
before a member of the Board sitting at the RO.  Such a 
hearing was scheduled for January 11, 2007 at the RO; 
however, the appellant failed to appear for that hearing.  In 
February 2007, the Board received a letter dated December 14, 
2006, from the appellant's attorney in which he requested 
that the Board hearing be rescheduled as the appellant had a 
Social Security disability hearing scheduled for the same 
time and date in Scranton, Pennsylvania.  By letter dated in 
March 2007, the Board granted the appellant's request to have 
his Board hearing rescheduled.  The Board finds that the 
appellant has presented good cause to reschedule the 
requested hearing.  Therefore, the appellant should be 
scheduled for the requested Board hearing.



Accordingly, the case is remanded for the following 
development:

The RO should schedule the appellant for 
a hearing before a member of the Board to 
be held at the RO.  The RO should notify 
the appellant of the date, time, and 
location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



